Exhibit 10.5
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is entered into as of April 1, 2009
(the “Effective Date”) between Rand Technologies of Michigan, Inc., a Michigan
corporation with its principal executive offices at One Lahser Center, Suite
225, 26400 Lahser Road, Southfield, MI 48033 (the “Company”), and Marc L. Dulude
of 4 Rowan Field Road, Wayland, MA  01778 (“Executive”).
 
WHEREAS, the Company desires to employ and retain Executive in a senior
executive capacity and to enter into an agreement embodying the terms of such
employment;
 
WHEREAS, Executive desires to accept such employment and enter into such an
agreement; and
 
WHEREAS, Rand Worldwide, Inc. (“RWW”), the parent of the Company’s parent, plans
to combine with Avatech Solutions, Inc. (“Avatech”) through a reverse merger to
be consummated as of August 17, 2010 (the “Transaction Date”), resulting in
Avatech as the top tier parent of RWW, the Company and their various
subsidiaries (the “Avatech Entities”);
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Company and Executive (the “Parties”),
the Parties hereby agree as follows:
 
1.           Term of Employment.  The Company hereby agrees to employ Executive,
and Executive hereby accepts such employment with the Company, on an at-will
basis and upon the terms and subject to the conditions set forth in this
Agreement, for a period commencing on the Effective Date and continuing until
the earlier of (a) when and if terminated in accordance with the provisions of
Section 5 and (b) December 31, 2010 (the “Employment Term”).
 
2.           Title; Duties.  During the Employment Term until the Transaction
Date, Executive shall serve as President, Chief Executive Officer and Chairman
of the Board of Directors of RWW, reporting to that Board.  During the
Employment Term and commencing on the Transaction Date, Executive shall serve as
Chief Executive Officer and member of the Board of Directors of Avatech,
reporting to that Board.  References to “Board” herein are either to the RWW
Board or Avatech Board, as the case may be depending on the relevant date,
pursuant to the immediately preceding sentence.  Executive hereby agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities consistent with such position as the Board
shall from time to time reasonably assign to Executive, including but not
limited to prior to the Transaction Date those for or on behalf of RWW, the
Company and/or any of either of their subsidiaries or affiliates (each such
entity, a “Rand Entity”), and subsequent thereto those for or on behalf of any
Avatech Entity.  Executive further agrees to devote Executive’s working time and
attention on a substantially full time basis to such duties during the
Employment Term; provided, however, that the Executive will remain as a venture
partner of Ampersand Ventures Management Trust or its affiliates or successors
(“Ampersand”); remain as a General Partner of certain of the Ampersand
investment funds; and continue to represent Ampersand as a member of the board
of directors of three Ampersand portfolio companies other than RWW or Avatech,
as the case may be, on which Executive currently serves as a
Director.  Executive acknowledges that the Board is concerned about the
allocation of Executive’s time to the performance of duties unrelated to Rand
Entities or Avatech Entities, as the case may be, during the Employment
Term.  In the event Executive desires to serve on the board of any other entity,
Executive will discuss these alternatives with the Board in
advance.  Executive’s primary work location will be in the greater Boston, MA
area, with travel as required by the position.

 
 

--------------------------------------------------------------------------------

 

3.           No Conflicting Commitments.  During the Employment Term, Executive
shall devote substantially all of Executive’s business time and efforts to the
performance of Executive’s duties hereunder, except as set forth in Section
2.  Executive will not enter into any consulting or other agreement which, in
the opinion of the Board, conflicts with the interests of any Rand Entity or
Avatech Entity, as the case may be, or which might impair the performance of
Executive’s duties consistent with the terms herein.
 
4.           Compensation and Benefits.
 
4.1            Base Salary and Bonus.  During the Employment Term, the Company
shall pay Executive for Executive’s services hereunder a base salary at the
initial annual rate of $275,000, payable in regular installments in accordance
with the Company’s usual payment practices and subject to annual review and
adjustment by the Board.  Such amount (as it may be adjusted from time to time
in accordance with this Section 4.1) shall be referred to herein as the “Base
Salary.”  Executive shall also be eligible to receive a discretionary annual
cash bonus based on a target amount (either as a percentage or a fixed dollar
amount) established and evaluated by the Board and based on RWW or Avatech (as
the case may be) and individual performance.  Executive’s bonus target for his
first year of service ending on October 31, 2009 is $125,000, which amount shall
be paid, if approved by the Board, on a pro rata basis for the year ended
October 31, 2009 based on actual months of employment by Rand.  Executive shall
also be eligible to participate in any and all other bonus plans and packages
that are made available to the Company’s executives, on a basis consistent with
Executive’s position and then-current Base Salary and in accordance with the
policies and practices of the Company and the Board.
 
4.2.           Executive Benefits.  During the Employment Term and subject to
any contributions therefor generally required of senior executives of the
Company, Executive shall be entitled to receive such employee benefits
(including fringe benefits, retirement plan participation, and life, health,
dental, accident and short and long term disability insurance) which the Company
may, in its sole and absolute discretion, make available generally to its senior
executives or personnel similarly situated; provided, however, that it is hereby
acknowledged and agreed that any such employee benefit plans may be altered,
modified or terminated by the Company at any time in its sole discretion without
recourse by Executive.
 
4.3.           Paid Time Off.  Executive shall be entitled to four weeks (20
working days) of paid time off (“PTO”) per annum during the Employment Term, to
be taken at such time or times as shall be mutually convenient for the Company
and Executive and in accordance with Company policies and practices.  Unused PTO
shall be allocated pursuant to the Company’s existing policies and practices,
including but not limited to the policy that no more than one week of unused PTO
may be carried forward from one year to the next.
 
4.4.           Business Expenses and Perquisites.  Upon delivery of adequate
documentation of expenses incurred in accordance with the policies and practices
of the Company, Executive shall be entitled to reimbursement by the Company
during the Employment Term for reasonable travel, entertainment and other
business expenses incurred by Executive in the performance of Executive’s duties
hereunder in accordance with such policies as the Company may from time to time
have in effect.
 
4.5.           Stock Option Grant.  As further compensation for Executive’s
services hereunder and as consideration for this Agreement, the Company shall
grant to Executive, on the Effective Date, a stock option (the “Execution Stock
Option”) to purchase 528,500 shares of RWW’s Common Stock, $0.01 par value per
share (the “Common Stock”), pursuant to the RWW’s Amended and Restated 2007
Equity Incentive Plan (the “Plan”) and in accordance with the terms, and subject
to a vesting schedule pursuant to which twenty-five percent of the shares shall
vest annually commencing on the first anniversary of the Effective Date, and
other conditions, set forth in the form of Option Certificate (attached hereto
as Exhibit A). Subject to the discretion of the Board, the Company may grant to
Executive from time to time other stock options to purchase additional shares of
Common Stock, also pursuant to the Plan and such other terms and conditions set
forth at the time of such grant (the Execution Stock Option and such other stock
options, collectively, the “Stock Options”). The exercise price of each of the
Stock Options is the fair market value of the RWW Common Stock as of the date of
the grant of each such Option, as determined by the Board.

 
2

--------------------------------------------------------------------------------

 
 
4.6.           Taxes.  All of Executive’s compensation, including, but not
limited to the Base Salary, shall be subject to withholding for all federal,
state, provincial and local employment-related taxes, including income, social
security, and similar taxes.
 
5.           Termination.
 
5.1.           Without Cause by the Company.  The Company may terminate
Executive’s employment hereunder at any time without Cause (as defined in
Section 5.4) to be effective immediately upon delivery of notice thereof.  The
effective date of Executive’s termination shall be referred to herein as the
“Termination Date.”  If Executive’s employment is terminated by the Company
pursuant to this Section 5.1 on or before December 31, 2010, the Company shall
pay Executive all amounts owed to Executive for work performed prior to the
Termination Date (including any bonus granted but not yet paid), the cash value
of any accrued but unused PTO as of the Termination Date, plus the following
amounts and consideration, subject to standard payroll scheduling, deductions
and withholdings (the “Severance Package”), provided Executive satisfies the
conditions set forth at the end of this paragraph (the “Severance
Conditions”):  the Company costs associated with continuing the benefits which
Executive is entitled to receive pursuant to Section 4.2 of this Agreement at
the level in effect as of the Termination Date (subject to any employee
contribution requirements applicable to Executive on the Termination Date)
through the 12 month period following the Termination Date.  The payment to
Executive of any benefits or consideration other than the foregoing following
the termination of Executive’s employment pursuant to this Section 5.1 shall be
determined by the Board in its sole discretion in accordance with the policies
and practices of the Company and applicable laws.    The parties agree that the
Executive shall not be eligible for the Severance Package unless and until 28
days (including a 7 day revocation period) after Executive has first satisfied
and continues to satisfy the Severance Conditions, as follows: (a) full
compliance with the Employee Confidentiality, Assignment of Inventions,
Non-Competition and Non-Solicitation Agreement attached hereto as Exhibit B (the
“NDA”); (b) compliance with Executive’s obligations under this Agreement; and
(c) execution of a waiver and release of claims in favor of RWW and the Company
prior to the Transaction Date, and subsequent thereto in favor of Avatech and
the Avatech Entities, related to Executive’s employment with the Company
substantially in the form set forth in Exhibit C attached hereto.
 
5.2.           Deemed Termination.  For purposes of Section 5.1, a “termination
without Cause” shall be deemed to occur, and Executive shall be entitled to the
Severance Package, in the event any of the following occurs within 12 months
(but on or before December 31, 2010) following a Change of Control (as defined
in Section 5.3), Executive provides to the Company Notice of Termination (as
defined in Section 5.7) within thirty (30) days thereafter and the Company has
not taken action to remedy the event within thirty (30) days of receipt of such
notice:  (a) the Company substantially reduces or diminishes Executive’s duties
and responsibilities without Cause; (b) the Company reduces Executive’s Base
Salary (other than in connection with a proportional reduction of the base
salaries of a majority of the executive employees of the Company); or (c) the
Company permanently relocates Executive without Executive’s written consent to
another primary office, unless Executive’s primary office following such
relocation is within fifty (50) miles of Executive’s primary office immediately
before the relocation or Executive’s permanent residence immediately before the
date of the relocation.
 
5.3           Accelerated Vesting.  In the event that the Company terminates or
is deemed to terminate Executive’s employment pursuant to Section 5.1 or Section
5.2 within twelve months (but on or before December 31, 2010) following a Change
of Control, in addition to the Severance Package, 100% of any Stock Options held
as of the Termination Date that are unvested shall become immediately vested and
exercisable as to all option shares without regard to the vesting schedule set
forth on the applicable Option Certificate.  In the event that the Company
terminates or is deemed to terminate Executive’s employment pursuant to Section
5.1 or Section 5.2, or pursuant to Section 5.5, not within one year (but on or
before December 31, 2010) following a Change of Control, in addition to the
Severance Package, 25% of any Stock Options granted pursuant to Section 4.5 and
held as of the Termination Date shall become immediately vested and exercisable
as to all option shares without regard to the vesting schedule set forth on the
applicable Option Certificate.    For purposes of this Agreement, any one of the
following events shall be considered a “Change of Control” of the Company:

 
3

--------------------------------------------------------------------------------

 
 

 
   (a) 
the acquisition by any “person” (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934) of any amount of the Company’s Common Stock
and other equity securities so that such person holds or controls fifty percent
(50%) or more of the Company’s Common Stock and other equity securities;

 

 
   (b) 
the merger or consolidation of the Company with or into any other entity in
which the holders of the Company’s outstanding shares of capital stock
immediately before such merger or consolidation do not, immediately after such
merger or consolidation, retain capital stock representing a majority of the
voting power of the surviving entity of such merger or consolidation; or

 

 
   (c) 
a sale of all or substantially all of the assets of the Company to a third
party.

 
5.4.           For Cause by the Company.  Notwithstanding any other provision of
this Agreement, Executive’s employment hereunder may be terminated by the
Company at any time for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) Executive’s arbitrary, unreasonable, or willful failure to follow the
reasonable instructions of the Board or otherwise perform Executive’s duties
hereunder (other than as a result of a Disability (as defined in Section 5.5))
for five (5) days after a written demand for performance is delivered to
Executive on behalf of the Company which demand specifically identifies the
manner in which the Company alleges that Executive has not substantially
followed such instructions or otherwise performed Executive’s duties; (ii)
Executive’s gross negligence or willful misconduct in the performance of
Executive’s duties under this Agreement; (iii) other behavior that is materially
injurious to any Rand Entity or Avatech Entity, as the case may be (whether from
a monetary perspective or otherwise), including without limitation, substance
abuse; (iv) Executive’s willful commission of an act constituting fraud,
embezzlement, breach of any fiduciary duty owed to any Rand Entity or Avatech
Entity, as the case may be, or its stockholders or other material dishonesty
with respect to any Rand Entity or Avatech Entity, as the case may be; (v)
Executive’s conviction of, or the filing of a plea of nolo contendere or its
equivalent with respect to, a felony or any other crime involving dishonesty or
moral turpitude; or (vi) Executive’s material breach of Executive’s obligations
under this Agreement or under the NDA.  If Executive’s employment is terminated
by the Company for Cause, the Company shall pay Executive all amounts owed to
Executive for work performed prior to the Termination Date, plus the cash value
of any accrued but unused PTO, as of the Termination Date.  The payment to
Executive of any other benefits following the termination of Executive’s
employment pursuant to this Section 5.4 shall be determined by the Board in its
sole discretion in accordance with the policies and practices of the Company and
applicable laws.
 
5.5.           Disability and Death.  Subject to the requirements of the
Americans with Disabilities Act and any other applicable laws, Executive’s
employment hereunder may be terminated by the Company at any time in the event
of the Disability of Executive.  For purposes of this Agreement, “Disability”
shall mean the inability of Executive to perform substantially Executive’s
duties hereunder due to physical or mental disablement which continues for a
period of four (4) consecutive months during the Employment Term, as determined
by an independent qualified physician mutually acceptable to the Company and
Executive (or Executive’s personal representative).  If Executive’s employment
is terminated by the Company for Disability or death, the Company shall pay
Executive (or Executive’s estate or legal representative) all amounts owed to
Executive for work performed prior to the Termination Date, the cash value of
any accrued but unused PTO, as of the Termination Date, plus the Severance
Package, except that the Severance Package shall be reduced by the amount of
Base Salary, salary continuation (short-term disability), and cash disability
benefits (long-term disability) paid to Executive for the corresponding period
under the Company's employee benefit plans as then in effect.  The payment to
Executive of any benefits other than as described in the immediately preceding
sentence following the termination of Executive's employment pursuant to this
Section 5.5 shall be determined by the Board in its sole discretion in
accordance with the policies and practices of the Company and applicable laws.
 

 
4

--------------------------------------------------------------------------------

 
 
5.6.           Termination by Executive.  Executive’s employment hereunder may
be terminated by Executive at any time upon not less than ninety (90) days prior
written notice from Executive to the Company.  Executive agrees that such notice
period is reasonable and necessary in light of the duties assumed by Executive
pursuant to this Agreement and fair in light of the consideration Executive is
receiving pursuant to this Agreement.  If Executive terminates Executive’s
employment with the Company pursuant to this Section 5.6, the Company shall pay
Executive only all amounts owed to Executive for work performed prior to the
Termination Date, plus the cash value of any accrued but unused PTO as of the
Termination Date.
 
5.7.           Notice of Termination.  Any termination of employment by the
Company or by Executive shall be communicated by written Notice of Termination
to the other Party in accordance with Section 9 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.
 
5.8.           Survival.  The provisions of Section 5 shall survive the
termination of this Agreement.
 
6.           Confidentiality Agreement.  In connection with this Agreement,
Executive has executed the NDA which is incorporated herein by reference and
made a part of this Agreement.
 
7.           Return of Property.  Executive agrees that upon termination of
Executive’s employment hereunder, Executive shall return immediately to the
Company any proprietary materials, any materials containing Confidential
Information (as defined in the NDA) and any other Rand Entity or Avatech Entity,
as the case may be, property then in Executive’s possession or under Executive’s
control, including, without limitation all notes, drawings, lists, memoranda,
magnetic disks or tapes, or other recording media containing such Confidential
Information, whether alone or together with non-confidential information, all
documents, reports, files, memoranda, records, software, credit cards, door and
file keys, telephones, PDAs, computers, computer access codes, disks and
instructional manuals, or any other physical property that Executive received,
prepared, or helped prepare in connection with Executive’s employment under this
Agreement. Upon termination, Executive shall not retain any copies, duplicates,
reproductions, or excerpts of Confidential Information, nor shall Executive show
or give any of the above to any third party.   Executive further agrees that
Executive shall not retain or use for Executive’s account at any time any trade
name, trademark, service mark, logo or other proprietary business designation
used or owned in connection with the business of any Rand Entity or Avatech
Entity, as the case may be.
 
8.           Specific Performance.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 6 or the NDA would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to seek, equitable relief in the form of specific
performance, temporary restraining orders, temporary or permanent injunctions or
any other equitable remedy which may then be available.
 
9.           Notices.  Any notice hereunder by either Party to the other shall
be given in writing by personal delivery, facsimile, overnight courier or
certified mail, return receipt requested, addressed, if to the Company, to the
attention of the Board with a copy to the General Counsel of Ampersand Ventures
at 55 William Street, Suite 240, Wellesley, MA 02481 or to such other address as
the Company may designate in writing at any time or from time to time to
Executive, and if to Executive, to Executive’s most recent address on file with
the Company.  Notice shall be deemed given, if by personal delivery or by
overnight courier, on the date of such delivery or, if by facsimile, on the
business day following receipt of delivery confirmation or, if by certified
mail, on the date shown on the applicable return receipt.
 

 
5

--------------------------------------------------------------------------------

 
 
10.           Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party, provided however that the
Company may assign this Agreement without Executive’s consent in the event of a
Change of Control.
 
11.           Entire Agreement.  The NDA and this Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof
and there have been no oral or other agreements of any kind whatsoever as a
condition precedent or inducement to the signing of this Agreement or otherwise
concerning this Agreement or the subject matter hereof.  To the extent there is
any conflict between this Agreement and the NDA, this Agreement shall prevail.
 
12.           Expenses.  The Parties shall each pay their own respective
expenses incident to the enforcement or interpretation of, or dispute resolution
with respect to, this Agreement, including all fees and expenses of their
counsel for all activities of such counsel undertaken pursuant to this
Agreement.
 
13.           Governing Law.  In light of the domicile of RWW and the issuance
of the Stock Options for RWW Common Stock, this Agreement (including any claim
or controversy arising out of or relating to this Agreement) shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to conflict of law principles that would result in the application of any
law other than the laws of the State of Delaware.
 
14.           Submission to Jurisdiction; Waiver.  Each party irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
or for recognition and enforcement of any judgment in respect hereof or thereof
brought by another party hereto or its successors or assigns may be brought and
determined in the courts of the Commonwealth of Massachusetts, in Boston,
Massachusetts (or, if appropriate, a federal court located within Boston,
Massachusetts), and each party hereby irrevocably submits with regard to any
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts.  Each
party hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such courts.
 
15.           Waiver Of Jury Trial.  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
6

--------------------------------------------------------------------------------

 

16.           Waivers and Further Agreements.  Any waiver of any terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof; provided, however, that no such written waiver,
unless it, by its own terms, explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provision being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the Party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.  Each of the Parties agrees to execute all such
further instruments and documents and to take all such further action as the
other Party may reasonably require in order to effectuate the terms and purposes
of this Agreement.
 
17.           Amendments.  This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected except by an
instrument in writing executed by both Parties.
 
18.           Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.
 
19.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
20.           Section Headings.  The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
21.           Legal Advice.  In executing this Agreement, Executive acknowledges
that the Company has notified Executive of Executive’s right to review this
Agreement with counsel, and Executive has received, if Executive so chose, legal
advice concerning this Agreement.
 
22.           409A.  This Agreement is intended to be exempt from Section 409A
of the Internal Revenue Code, as amended (the "Code"), and any regulations and
Treasury guidance promulgated thereunder.  If, however, the Company determines
in good faith that any provision of this Agreement would cause this Agreement to
be subject to Section 409A such that Executive will incur an additional tax,
penalty, or interest under Section 409A of the Code, then the Company and the
Executive shall use reasonable best efforts to reform such provision, if
possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code or causing the imposition of such
additional tax, penalty, or interest under Section 409A of the Code.
 
IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the Effective Date.
 
MARC L. DULUDE
 
RAND TECHNOLOGIES OF MICHIGAN, INC.
       
By:/s/ Marc L. Dulude
 
By:   
/s/ Gregory W. Magoon
    Name:   Gregory W. Magoon      Title:   Director 

 

 
7

--------------------------------------------------------------------------------

 

Exhibit A
 
OPTION CERTIFICATE


Incentive Stock Option

 
_________ Shares

Rand Worldwide Inc.
Amended and Restated 2007 Equity Incentive Plan
Incentive Stock Option Certificate


Rand Worldwide, Inc., a Delaware corporation (the “Company”), hereby grants to
the person named below (the “Optionee”) an option to purchase shares of common
stock, at a FMV of $_____, of the Company (the “Option”) under and subject to
the Company’s Amended and Restated 2007 Equity Incentive Plan (the “Plan”)
exercisable on the following terms and conditions and those set forth on the
reverse side of this certificate:
 
Name of Optionee:
   
_____________
       
Address:
   
___________________
     
____________________
Social Security No.:
   
____________________________
       
Number of Shares:
   
_______
       
Option Price:
   
$_______
       
Date of Grant:
   
April 1, 2009
       
Initial Vesting Date:
   
April 1, 2009
       
Exercisability Schedule:
   
to vest and become exercisable as to 25% of the original grant amount upon each
of the next four (4) anniversaries of the Initial Vesting Date, provided that
the Optionee remains employed with the Company as of each such vesting date
Notwithstanding the foregoing, the vesting and exercisability of this Option may
accelerate in certain circumstances as set forth in that certain Employment
Agreement between the Optionee and Rand Technologies of Michigan, Inc. with an
effective date of April 1, 2009, the terms and conditions of which relating to
the acceleration or exercisability of stock options shall be deemed to be
incorporated into and a part of this Option Certificate.
       
Expiration Date:
   
April 1, 2019



This Option is intended to be treated as an Incentive Stock Option under section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).
By acceptance of this Option, the Optionee agrees to the terms and conditions
set forth in this Agreement and in the Plan.


OPTIONEE
 
RAND WORLDWIDE, INC.
         
By:
           
Title: Director


 
8

--------------------------------------------------------------------------------

 

Incentive Stock Option Terms and Conditions


1.  Plan Incorporated by Reference.  This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan.  Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan.  This certificate does not set forth all of the terms and conditions
of the Plan, which are incorporated herein by reference.  The Board of Directors
or a Committee thereof (the “Administrator”) administers the Plan and its
determinations regarding the interpretation and operation of the Plan are final
and binding.  Copies of the Plan may be obtained upon request without charge
from the Company.
 
2.  Option Price.  The price to be paid for each share of Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.
 
3.  Exercisability Schedule.  This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of this certificate, but only for the purchase of
whole shares.  This Option may not be exercised as to any shares after the
Expiration Date.
 
4.  Method of Exercise.  To exercise this Option, the Optionee shall deliver (a)
written notice of exercise in the form attached as Exhibit A hereto, to the
Company specifying the number of shares with respect to which the Option is
being exercised, (b) payment of the Option Price for such shares in cash, by
certified check, delivery of a promissory note in a form satisfactory to the
Administrator or in such other form, including shares of Common Stock of the
Company valued at their Fair Market Value on the date of delivery, as the
Administrator may approve, (c) a signed copy of the Adoption Agreement to the
Amended and Restated Voting Agreement dated as of October 31, 2007 by and among
the Company and the stockholders named therein, as amended from time to time,
and (d) a signed copy of the Adoption Agreement to the Right of First Refusal
and Co-Sale Agreement dated as of October 31, 2007 by and among the Company and
the stockholders named therein, as amended from time to time.  Promptly
following the delivery of such notice of exercise, payment and Instruments of
Accession, the Company will deliver to the Optionee a certificate representing
the number of shares with respect to which the Option is being exercised.
 
5.  Rights as a Stockholder or Employee.  The Optionee shall not earn the right
to exercise or obtain the value of any portion of this Option except as provided
in the exercisability schedule and until such time as all the conditions set
forth herein and in the Plan that are required to be met in order to exercise
this Option have been fully satisfied.  No portion of this Option shall be
deemed compensation for past services before it has become exercisable in
accordance with the exercisability schedule.  The Optionee shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Optionee shall not have any rights to
continued employment by the Company or its affiliates by virtue of the grant of
this Option.
 
6.  Recapitalization, Mergers, Etc.  As provided in and subject to the Plan, in
the event of a merger, recapitalization or other corporate transaction involving
the Company, the Administrator may in its discretion take certain actions
affecting the Option and the Optionee’s rights hereunder, including without
limitation adjusting the number and kind of securities subject to the Option and
the exercise price hereunder, providing for another entity to assume the Option,
making provision for a cash payment, and terminating the Option.
 
7.  Option Not Transferable.  This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by the Optionee.
 
8.  Exercise of Option After Termination of Employment.  If the Optionee’s
employment with (a) the Company, (b) an Affiliate, or (c) a corporation (or
parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason other than by disability (within the meaning of
section 22(e)(3) of the Code) or death, the Optionee may exercise only the
rights that were available to the Optionee at the time of such termination and
only within three months from the date of termination.  If the Optionee’s
employment is terminated as a result of disability, such rights may be exercised
only within twelve months from the date of termination.  Upon the death of the
Optionee, his or her designated beneficiary or legal representative shall have
the right, at any time within twelve months after the date of death, to exercise
in whole or in part any rights that were available to the Optionee at the time
of death.  Notwithstanding the foregoing, no rights under this Option may be
exercised after the Expiration Date.
 
9.  Compliance with Securities Laws.  It shall be a condition to the Optionee’s
right to purchase shares of Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Stock reserved for issue upon the
exercise of this Option shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Stock may then be listed or quoted, (b) that either (i) a
registration statement under the Securities Act of 1933 with respect to the
shares shall be in effect, or (ii) in the opinion of counsel for the Company,
the proposed purchase shall be exempt from registration under that Act and the
Optionee shall have made such undertakings and agreements with the Company as
the Company may reasonably require, and (c) that such other steps, if any, as
counsel for the Company shall consider necessary to comply with any law
applicable to the issue of such shares by the Company shall have been taken by
the Company or the Optionee, or both.  The certificates representing the shares
purchased under this Option may contain such legends as counsel for the Company
shall consider necessary to comply with any applicable law.
 
10. Optionee’s Tax Treatment.  This Option is intended to be treated as an
incentive stock option under section 422 of the Code.  However, incentive stock
option treatment requires compliance with a variety of factors, and the Company
can give no assurance that the Option will, in fact, be treated as an incentive
stock option.
 
11. Payment of Taxes.  The Optionee shall pay to the Company, or make provision
satisfactory to the Company or affiliates, as applicable, for payment of, any
taxes or other amounts required by law to be withheld with respect to the grant,
exercise or disposition of this Option.  The Administrator may, in its
discretion, require any other Federal, state  or provincial taxes imposed on the
sale of the shares to be paid by the Optionee.  In the Administrator’s
discretion, such tax obligations may be paid in whole or in part in shares of
Stock, including shares retained from the exercise of this Option, valued at
their Fair Market Value on the date of delivery.  The Company and its affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind otherwise due to the Optionee.
 
12.  Notice of Sale of Shares Required.  The Optionee agrees to notify the
Company in writing within 30 days of the disposition of any shares purchased
upon exercise of this Option if such disposition occurs within two years of the
date of the grant of this Option or within one year after such purchase.
 
Approved October 31, 2007

 
9

--------------------------------------------------------------------------------

 

Exhibit B


EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS, NON-
COMPETITION AND NON-SOLICITATION AGREEMENT
 
In consideration of my employment by Rand Technologies of Michigan, Inc., a
Michigan corporation, or any of its predecessors, successors, subsidiaries or
affiliates, including without limitation Rand Worldwide Inc. (“RWW”), Avatech
Solutions, Inc. (“Avatech”), RWW’s and Avatech’s subsidiaries and affiliates
(collectively, the “Company”), and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, I agree as follows:
 
Confidentiality
 
I understand that the Company continually obtains and develops valuable
proprietary and confidential information concerning its business, business
relationships and financial affairs (the “Confidential Information”) which may
become known to me in connection with my employment.
 
I acknowledge that all Confidential Information, whether or not in writing and
whether or not labeled or identified as confidential or proprietary, is and
shall remain the exclusive property of the Company or the third party providing
such Confidential Information to myself or the Company.  By way of illustration,
but not limitation, Confidential Information may include Inventions (as defined
below), trade secrets, technical information, know-how, research and development
activities of the Company, product, service and marketing plans, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
customer and supplier information and information disclosed to the Company or to
me by third parties of a proprietary or confidential nature or under an
obligation of confidence.  Confidential Information is contained in various
media, including without limitation, patent applications, computer programs in
object and/or source code, flow charts and other program documentation, manuals,
plans, drawings, designs, technical specifications, laboratory notebooks,
supplier and customer lists, internal financial data and other documents and
records of the Company.
 
I agree that I shall not, during the term of my employment and thereafter,
publish, disclose or otherwise make available to any third party, other than
employees of the Company, any Confidential Information except as expressly
authorized in writing by the Company. I agree that I shall use such Confidential
Information only in the performance of my duties for the Company and in
accordance with any Company policies with respect to the protection of
Confidential Information.
 
I agree to exercise all reasonable precautions to protect the integrity and
confidentiality of Confidential Information in my possession and not to remove
any materials containing Confidential Information from the Company’s premises
except to the extent necessary to my employment.  Upon the termination of my
employment, or at any time upon the Company’s request, I shall return
immediately to the Company any and all materials containing any Confidential
Information then in my possession or under my control.

 
10

--------------------------------------------------------------------------------

 

Confidential Information shall not include information which (a) is or becomes
generally known within the Company’s industry through no fault of mine; (b) was
known to me at the time it was disclosed as evidenced by my written records at
the time of disclosure; (c) is lawfully and in good faith made available to me
by a third party who did not derive it from the Company and who imposes no
obligation of confidence on me; or (d) is required to be disclosed by a
governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice is
given to the Company.
 
Assignment of Inventions
 
I agree promptly to disclose to the Company any and all ideas, concepts,
discoveries, inventions, developments, original works of authorship, software
programs, software and systems documentation, trade secrets, technical data,
know-how that are conceived, devised, invented, developed or reduced to practice
or tangible medium by me, under my direction or jointly with others during any
period that I am employed or engaged by the Company, whether or not during
normal working hours or on the premises of the Company, which relate, directly
or indirectly to the Business of the Company and arise out of my employment with
the Company (hereinafter “Inventions”).  "Business" shall mean the business
(including activities planned and budgeted but not yet implemented) of the
Company at any time during my employment; the Business of the Company shall
initially be the sale of design software and related services, as such business
may evolve from time to time following the date hereof.
 
I hereby irrevocably assign to the Company all of my right, title and interest
to the Inventions and any and all related patent rights, copyrights and
applications and registrations therefor.  During and after my employment, I
shall cooperate with the Company, at the Company’s expense, in obtaining
proprietary protection for the Inventions and I shall execute all documents
which the Company shall reasonably request in order to perfect the Company’s
rights in the Inventions.  I hereby appoint the Company my attorney to execute
and deliver any such documents on my behalf in the event I should fail or refuse
to do so within a reasonable period following the Company’s request.  I
understand that, to the extent this Agreement shall be construed in accordance
with the laws of any state which limits the assignability to the Company of
certain employee inventions, this Agreement shall be interpreted not to apply to
any such invention which a court rules or the Company agrees is subject to such
state limitation.
 
I acknowledge that all original works of authorship made by me within the scope
of my employment which are protectible by copyright are intended to be “works
made for hire”, as that term is defined in Section 101 of the United States
Copyright Act of 1976 (the “Act”), and shall be the property of the Company and
the Company shall be the sole author within the meaning of the Act.  If the
copyright to any such copyrightable work shall not be the property of the
Company by operation of law, I will, without further consideration, irrevocably
assign to the Company all of my right, title and interest in such copyrightable
work and will cooperate with the Company and its designees, at the Company’s
expense, to secure, maintain and defend for the Company’s benefit copyrights and
any extensions and renewals thereof on any and all such work.  I hereby waive
all claims to moral rights in any such copyrightable works.
 
I further represent that the attached Schedule A contains a complete list of all
inventions made, conceived or first reduced to practice by me, under my
direction or jointly with others prior to my employment with the Company (“Prior
Inventions”) and which are not assigned to the Company hereunder. If there is no
such Schedule A attached hereto or no inventions listed therein, I represent
that there are no such Prior Inventions.
 

 
11

--------------------------------------------------------------------------------

 
 
I acknowledge and agree that the assignments above and other rights granted to
the Company herein are irrevocable and that my sole remedy in the event of any
claim for breach of this or any other Agreement by the Company shall be an
action for money damages.  In no event shall I have any right to revoke or
rescind the assignments set forth above and I hereby covenant and agree not to
challenge, directly or indirectly, the Company’s sole and exclusive ownership of
the Inventions and copyrightable works assigned to Company hereunder.
 
Non-Competition
 
I hereby agree to undertake certain non-competition obligations in consideration
for my employment by the Company going forward.  I agree that while I am
employed by the Company and for a period ending 12 months after any termination
or cessation of such employment (the “Non-Interference Period”), I shall not,
without the Company’s prior written consent, directly or indirectly, as a
principal, employee, consultant, partner, or stockholder of, or in any other
capacity with, any business enterprise (other than in my capacity as a holder of
not more than 1% of the combined voting power of the outstanding stock of a
publicly held company or as a holder of not more than 5% of the combined voting
power of the outstanding stock or equity interests of a privately held entity
and its affiliates) anywhere in the world where the Company conducts its
Business (a) engage in any activity that competes, directly or indirectly with
the Business of the Company, (b) conduct a business of the type or character
engaged in or, to my knowledge, planned and budgeted to be engaged in by the
Company at the time of termination or cessation of my employment or (c) develop
products or services competitive with those offered or, to my knowledge, planned
and budgeted to be offered by the Company.
 
General non-solicitation
 
I agree that while I am employed by the Company and during the Non-Interference
Period, I shall not solicit, divert or take away, or attempt to divert or take
away, the business or patronage of any of the clients, customers or accounts, of
the Company which were contacted, solicited or served by me or others at the
Company while I was employed by the Company.
 
Non-solicitation of Employees
 
I agree that while I am employed by the Company and during the Non-Interference
Period, I shall not directly or indirectly recruit, solicit or hire any employee
of the Company, or induce or attempt to induce any employee of the Company to
discontinue his or her employment relationship with the Company.
 

 
12

--------------------------------------------------------------------------------

 

Notice of Subsequent Employment
 
I shall, during the Non-Interference Period, notify the Company of any change of
address, and of any subsequent employment (stating the name and address of the
employer and the nature of the position) or any other business activity.  I
hereby authorize the Company to disclose to any subsequent employer the terms of
this Agreement and any other information related to my employment by the Company
as may be permitted by applicable law.
 
Other Agreements
 
I hereby represent to the Company that, except as identified on Schedule B, I am
not bound by any agreement or any other previous or existing business
relationship which conflicts with or prevents the full performance of my duties
and obligations to the Company (including my duties and obligations under this
or any other agreement with the Company) during my employment.
 
I understand that the Company is neither requesting, nor does it desire to
acquire, from me any trade secrets, know-how or confidential business
information I may have acquired from others.  Therefore, I covenant, represent
and warrant that during my employment with the Company, I will not use or
disclose any proprietary information or trade secrets of any former employer, or
any other person or entity with whom I have an agreement or to whom I owe a duty
to keep such information in confidence.  Those persons or entities with whom I
have such agreements or to whom I owe such a duty are identified on Schedule
B.  Additionally, to the extent that I am bound by any agreements with any of my
former employers not to solicit customers or employees of any former employers
for a period of time, I agree, represent and warrant that I will honor such
agreements.
 
General
 
This Agreement may not be assigned by either party except that the Company may
assign this Agreement in connection with the merger, consolidation or sale of
all or substantially all of its business or assets.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and other legal representatives and, to the extent that
any assignment hereof is permitted hereunder, their assignees.
 
This Agreement supersedes all prior agreements, written or oral, with respect to
the subject matter of this Agreement.  This Agreement may be changed only by a
written instrument signed by both parties hereto.
 
In the event that any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and all other provisions shall remain in full
force and effect.  If any of the provisions of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law.  I agree that
should I violate any obligation imposed on me in this Agreement, I shall
continue to be bound by the obligation until a period equal to the term of such
obligation has expired without violation of such obligation.
 

 
13

--------------------------------------------------------------------------------

 
 
No delay or omission by the Company in exercising any right under this Agreement
will operate as a waiver of that or any other right.  A waiver or consent given
by the Company on any occasion if effective only in that instance and will not
be construed as a bar to or waiver of any right on any other occasion.
 
I acknowledge that the restrictions contained in this Agreement are necessary
for the protection of the business and goodwill of the Company and are
reasonable for such purpose.  I understand further that my agreement to the
restrictions outlined in this Agreement was a key inducement to my employment by
the Company.  I agree that any breach of this Agreement by me will cause
irreparable damage to the Company and that in the event of such breach, the
Company shall be entitled, in addition to monetary damages and to any other
remedies available to the Company under this Agreement and at law, to seek, and
I will not oppose or object to the granting of, equitable relief, including
injunctive relief, and to payment by myself of all costs incurred by the Company
in enforcing the provisions of this Agreement, including reasonable attorneys’
fees.  I agree that should I violate any obligation imposed on me in this
Agreement, I shall continue to be bound by the obligation until a period equal
to the term of such obligation has expired without violation of such obligation.
 
This Agreement shall be construed as a sealed instrument and, in light of the
domicile of RWW and the issuance of the Stock Options for RWW Common Stock,
shall in all events and for all purposes be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to any choice
of law principle that would dictate the application of the laws of another
jurisdiction.  Any action, suit or other legal proceeding which I may commence
to resolve arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts, in Boston,
Massachusetts (or, if appropriate, a federal court located within Boston,
Massachusetts), and I hereby consent to the jurisdiction and venue of such court
with respect to any action, suit or proceeding commenced in such court by the
Company.
 
I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS.



         
Date
   
(Signature)
        Print Name: 
 



Acknowledged and
agreed to:
 
RAND TECHNOLOGIES OF MICHIGAN, INC.
   
By:
   
Name:
 
Title:
 

 

 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PRIOR INVENTIONS

 
The following is a complete list of all Prior Inventions
  
______    Additional Sheets Attached
 
If I am claiming any Prior Inventions above, I agree that, if in the course of
my employment with the Company, I incorporate into a Company product, process or
machine a Prior Invention owned by me or in which I have an interest, the
Company shall automatically be granted and shall have a non-exclusive,
royalty-free, irrevocable, transferable, perpetual world-wide license to make,
have made, modify, use and sell such Prior Invention as part of, or in
connection with, such product, process or machine.
 

 
15

--------------------------------------------------------------------------------

 


SCHEDULE B
PRIOR COMMITMENTS

 
16

--------------------------------------------------------------------------------

 

Exhibit C

 
Form of Release

 

 
[DATE]
 



Boards of Directors
Rand Technologies of Michigan, Inc.
Rand Worldwide, Inc.
Avatech Solutions, Inc. (collectively, the “Company”)


Except as set forth in the Employment Agreement by and between myself and the
Company dated as of April 1, 2009 (the “Employment Agreement”), I am entitled to
no severance or termination payment or benefits.  I have been notified of my
right to review this release with counsel, and I have received, if I so chose,
legal advice concerning this release.


General Release.  In consideration of the benefits and consideration set forth
in the Employment Agreement by and between myself (“Employee”) and the Company,
the sufficiency of which is acknowledged by Employee, Employee for herself, and
for executors, heirs, administrators, assigns, and anyone else claiming by,
through or under Employee, irrevocably and unconditionally, releases, remises
and forever discharges the Company, its subsidiaries, and its and their present
and former agents, servants, employees, officers, directors, stockholders,
successors and assigns (collectively, the “Releasees”) from, and with respect
to, any and all debts, demands, actions, complaints, charges, causes of action,
suits, covenants, contracts, wages, bonuses, damages and any and all claims,
demands, liabilities and expenses (including attorneys’ fees and costs)
whatsoever of any name or nature both in law and in equity (collectively
“Claims”) which Employee now has or ever had and thereafter, have or assert
against the Company or any of the Releasees, for or by reason of any matter,
cause or thing whatsoever which has happened, developed or occurred on or before
the date hereof, except for claims for severance under the Employment Agreement,
including, without in any way limiting the generality of the foregoing any Claim
that Employee might otherwise have: (i) for tort or contract, or relating to
salary, wages, bonuses, severance, commissions, stock, and stock options, the
breach of any oral or written contract or promise, misrepresentation,
defamation, and interference with prospective economic advantage, interference
with contract, intentional and negligent infliction of emotional distress,
negligence, breach of the covenant of good faith and fair dealing, medical,
disability or other leave; (ii) arising out of, based on, or connected with
Employee’s employment, including terms and conditions of employment, by the
Company and the termination of that employment, including but not limited to
claims arising under Section 806 of the Sarbanes-Oxley Act of 2002, and any
other claims alleging retaliation of any nature; (iii) under M.G.L. c.93A or in
any way related to stock options vesting or exercise, for alleged securities
violations; or (iv) for unlawful employment discrimination of any kind,
including discrimination due to age, sex, disability or handicap, including
failure to offer reasonable accommodations, race, color, religion, pregnancy,
sexual orientation, national origin, or sexual or other unlawful harassment
arising under or based on the Ontario Human Rights Code, Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, the Americans with Disabilities Act (“ADA”), the Equal Pay
Act of 1963, the Fair Labor Standards Act of 1938, the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Family and Medical Leave Act,
the Massachusetts Fair Employment Practices Act, the Massachusetts Civil Rights
Act, the Massachusetts Equal Rights Law, the Massachusetts or the United States
Constitution, including any right of privacy thereunder, and any other state,
provincial or federal equal employment opportunity or anti-discrimination law,
policy, order, regulation or guidelines affecting or relating to Claims or
rights of employees.  Employee further agrees not to institute any Claim to
challenge the validity of this Letter or the circumstances surrounding its
execution.  This is a general release, including a waiver for any Claims of age
discrimination under federal and state statutes, such as the ADEA, the Ontario
Human Rights Code or any other applicable anti-discrimination statute.

 
17

--------------------------------------------------------------------------------

 

Covenant Not to Sue.  Employee represents and warrants that Employee has not
filed any Claims against the Company or any of the Releasees with any local,
state or federal court or administrative agency.  Employee agrees and covenants
not to sue or bring any Claims against the Company or any of the Releasees with
respect to any matters arising out of or relating to Employee’s employment with
the Company or separation from the Company, or any Claims that as a matter of
law cannot be released, such as under workers’ compensation, for unemployment
benefits or any Claims related to the Company’s future involvement with, if any,
Employee’s retirement plans with the Company.  Except as set forth herein, in
the event that Employee on Employee’s behalf institutes any such action, that
Claim shall be dismissed upon presentation of this Letter and Employee shall
reimburse the Company for all legal fees and expenses incurred in defending such
Claim and obtaining its dismissal.


Exclusion.  Nothing in this Letter shall preclude Employee from filing a charge
or complaint, including a challenge to the validity of this Letter, with the
Equal Employment Opportunity Commission, the Massachusetts Commission Against
Discrimination or any other state or provincial anti-discrimination agency or
from participating or cooperating in any investigation or proceeding conducted
by any of such agencies.  In the event that a charge or complaint is filed with
any administrative agency by Employee or in the event of an authorized
investigation, charge or lawsuit filed by any administrative agency, Employee
expressly waives and shall not accept any monetary award or damages, costs or
attorneys’ fees of any sort therefrom against the Company or any of the
Releasees.


Waiting Period.  Employee understands that Employee has a period of up to 21
days to consider this Release and that Employee has been advised to speak with
an attorney.  Employee agrees this Release is written in a manner that Employee
understands what Employee is releasing.  Employee understands that this release
must be signed no later than ______________ in order for Employee to be entitled
to the benefits given under it.  Employee agrees that upon signing the release
Employee becomes bound by its terms unless Employee revokes the
release.  Employee understands Employee may revoke the release within seven days
after signing it; and that unless Employee so revokes it, the release will be
fully effective seven days after Employee has signed it.  Once the release is
fully effective, the severance pay will be forwarded by U.S. mail according to
the schedule in the terms of the Employment Agreement.


Yours truly,
__________

 
18

--------------------------------------------------------------------------------

 